Citation Nr: 0333141	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In May 2002, the veteran and his cousin presented oral 
testimony at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge; a transcript of the hearing 
has been associated with the claims file.

In November 2002 and April 2003, the Board undertook 
additional development on the issue on appeal, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to an 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).  

In accordance with the November 2002 and April 2003 
development, the Board obtained a VA examination and medical 
opinion.  This evidence has not been considered by an AOJ, 
and the appellant has not waived initial AOJ consideration of 
this evidence.  See 38 C.F.R. § 20.1304 (2003).  Moreover, 
the opinion of the medical examiner was somewhat equivocal, 
and another opinion is advisable.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the CAFC invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a Veterans Claims 
Assistance Act (VCAA) duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is REMANDED for the following action:

1.  The Veterans Benefits Administration 
Appeals Management Center (VBA AMC) 
should obtain copies of any temporary 
claims file for the appellant from the 
RO.

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The veteran should be scheduled for a 
comprehensive VA examination by an 
audiologist to determine the nature and 
extent of his bilateral hearing loss.  
His entire claims folder must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All necessary 
special studies or tests, if indicated, 
are to be accomplished.  The examiner 
should obtain a history of in-service and 
post-service noise exposure from the 
veteran.

Following examination and review of the 
claims file, including the report of the 
March 1968 pre-induction examination with 
audiogram, the report of the December 
1969 separation examination, and the May 
15, 1986, audiological evaluation, the 
examiner should, for hearing loss in each 
ear, render an opinion on whether it is 
at least as likely as not (i.e., a 
probability of 50 percent) that the 
current hearing loss in each ear began in 
active service due to noise exposure or, 
if preexisting service, underwent an 
increase in severity beyond the natural 
progression due to noise exposure in 
service.

4.  The VBA AMC should readjudicate the 
issues on appeal with consideration of 
38 C.F.R. §§ 3.303 and 3.306 (2003), as 
applicable, and with consideration of the 
additional evidence developed.  Any 
further development deemed necessary to 
these adjudications should be 
accomplished.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




